Citation Nr: 1642759	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  06-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a seizure disorder due to VA medical treatment provided in 2003. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a sternectomy due to VA medical treatment provided in 2003. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness and tightness of the right hand due to VA medical treatment provided in 2003. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder due to VA medical treatment provided in 2003. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for impotence due to VA medical treatment provided in 2003. 




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had reported active service from August 1953 to August 1956 and verified active service from January 1957 to January 1961.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded by the Board in April 2015 and May 2016 and is now ready for appellate review.  

In a March 2013 signed statement, the Veteran revoked his power of attorney appointing a service organization as his representative.  He has not appointed a new representative. Thus, he is unrepresented. 

In July 2014, the Veteran testified during a hearing at the RO before the undersigned.  At that hearing, M. B., a retired attorney, assisted the Veteran but he has not been appointed as the Veteran's representative.  See 38 C.F.R. § 14.627-14.631 (2015).  A transcript of the hearing is contained in the Virtual VA File.    

As noted in the May 2016 Board remand, at the July 2014 hearing before the undersigned, the Veteran asserted that he had problems with his memory which he believed were due to a lack of oxygen during VA coronary artery bypass grafting surgery in 2003.  As such, the Mary 2016 remand noted that it appeared that the Veteran may have been attempting to claim entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an anoxic brain injury stemming from the Veteran's February 2003 coronary artery bypass graft (CABG) during VA hospitalization, and that matter was referred to the RO for any necessary clarification and action.  38 C.F.R. § 19.9 (b) (2015).  The agency of original jurisdiction has not taken any action with respect to this matter, and the Veteran in a July 2016 statement-referring to the disability in question as a "traumatic brain injury" (TBI)-reiterated his desire to have this matter considered.  As such, this matter is again referred to the RO for any necessary clarification and action.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A seizure disorder was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable due to VA medical treatment provided in 2003.

2.  Residuals of a sternectomy were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable due to VA medical treatment provided in 2003.

3.  Numbness and tightness of the right hand were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable due to VA medical treatment provided in 2003.

4.  A left hip disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable due to VA medical treatment provided in 2003.

5.  Impotence was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable due to VA medical treatment provided in 2003. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a seizure disorder due to VA medical treatment provided in 2003 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a sternectomy due to VA medical treatment provided in 2003 are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for numbness and tightness of the right hand due to VA medical treatment provided in 2003 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left hip disorder due to VA medical treatment provided in 2003 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for impotence due to VA medical treatment provided in 2003 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  Schertz v. Shinseki, 26 Vet. App. 362 (2013); 38 C.F.R. § 3.361(d)(2).

The Veteran underwent a CABG at the West Los Angeles VA Medical Center on February 24, 2003, during which he developed an aortic tear.  He had a complicated post-surgical course.  Days after surgery, he had a seizure.  On February 26, 2003, he began spiking fevers, and an infectious disease specialist noted questionable sepsis syndrome.  By March 9, 2003, he was afebrile, and no longer seen by the infectious disease specialist.  The Veteran was transferred to a rehabilitation unit.

An April 3, 2003 record indicates that the Veteran developed reproducible, substernal chest pain that appeared musculoskeletal and spiked a fever.  He was transferred to an intensive care unit and sepsis was noted.  An April 5, 2003, plastic surgery record notes a presumed post-operative infection of the midline sternotomy wound and deeper tissues for which a consent was to be obtained for a bilateral pectoralis major advancement flap.  On April 11, 2003, the Veteran was status post sternal debridement and bilateral pectus advancement flaps.  An infectious disease note from that day indicates he had Methicillin-sensitive Staphylococcus Aureus (MSSA) bacteremia from post-sternal osteomyelitis. 

The Veteran was hospitalized until June 3, 2003.  A June 12, 2003 cardiothoracic surgery note indicates the Veteran had post-operative sternum osteomyelitis and mediastinitis debrided by plastic surgery on April 11, 2003, and that his sternum was removed.

At the July 2014 hearing before the undersigned, it was asserted by and on behalf of the Veteran by M.B., the aforementioned retired attorney, that due to improper treatment during the 2003 hospitalization discussed above, the Veteran developed additional disabilities of a seizure disorder, residuals of a sternum removal, numbness of the right hand, a left hip disability, and impotence.  In particular, M.B. asserted as follows: 

Within three weeks of the surgery, [the Veteran] began to complain of chest pains.  There's a doctor's note . . . that reflects that they tried Nitroglycerin to alleviate the pain.  There was no effect, and [a VA physician] makes the observation as early as the 3rd of April [of 2003] that it was most likely [that the Veteran's pain] was musculoskeletal in nature and not an additional heart attack.  [VA] persisted in treating [the pain] as though it had nothing to do with his sternum [and instead treated it] strictly [as] an infection of tissue around the incision, and it wasn't until they took him in on April the 11th for a debridement [that osteomyelitis in the sternum was discovered] . . .  [the osteomyelitis in the sternum] could've been alleviated at least a week before if [VA] had taken [the VA doctor's] suggestion that this was a musculoskeletal injury or wound, and if [VA] had proceeded along those lines[, i]t's clear to me that [the Veteran] would not have lost his sternum if they had taken appropriate actions based on his suggestions.  
July 8, 2014, Hearing Transcript, Pages 27-28.  M.B. made similar arguments in a written presentation submitted at the time of the hearing. 

The April 2015 remand directed that the Veteran be afforded a VA medical opinion.  Such was completed in August 2015, and the VA physician-after documenting review of the electronic record and concluding that the Veteran's left arm weakness was related to a "lapse in care" by VA [an October 2015 rating decision granted entitlement to compensation under 38 U.S.C.A. § 1151 for such manifestations]-rendered a negative opinion with respect to a right arm disability, finding that such could not be attributed to the Veteran's perioperative brain injury.  He also found that it was less likely than not that Veteran's sternal wound infection, seizure disorder, erectile dysfunction, or a left hip condition were due to negligence, carelessness, lack of proper skill or other incidence of fault on the part of his VA providers furnishing care.  His rationale for this opinion was as follows: 

Specifically, the indications for CABG were appropriate [as the] Veteran had multivessel coronary artery disease with preserved left ventricular function.  While he did have the intraoperative complication of aortic tear which required cross-clamping of the aorta and, unfortunately resulted in hypotensive brain injury, the Veteran was appraised of the potential for vascular and neurologic complications from the procedure and there is no evidence to suggest that this event occurred due to negligence or carelessness on the part of his thoracic surgeons.  The Veteran's sternal wound infection, a well-recognized complication of CABG surgery, which occurred one month after his surgery, was less likely a true perioperative complication given its time course and the fact that serial wound checks by multiple medical providers across medical disciplines noted that the wound was healing well and that the Veteran had been afebrile and asymptomatic off antibiotics.  Regardless, the infection, when it manifested, was treated expeditiously and appropriately by his medical providers and resolved after surgical debridement and antibiotic therapy.  

The Veteran had seizures in the post-operative period which did not recur after appropriate treatment with anti-seizure medication.  The anti-seizure medication was tapered off in 2006 with no recurrence of seizures. There is no seizure residual. 

The Veteran had multiple risk factors for erectile dysfunction including age greater than 50, hypertension, hyperlipidemia, and vascular disease.  Attributing this condition to a complication from bypass surgery cannot be done without resorting to conjecture.  

The Veteran's left hip condition diagnosed as ileotibial band syndrome and bursitis is a common repetitive injury which manifested years after his surgery. Attributing this condition to a complication from his bypass surgery cannot be done without resorting to conjecture. 
 
Because the August 2015 opinion did not did not address the question of whether any additional disability was from an event that was not reasonably foreseeable, the May 2016 remand requested an addendum opinion.  The addendum was provided in June 2016 and again documented to have been based on a review of the electronic record, was as follows: 

IT IS LESS LIKELY THAN NOT that the Veteran's seizure was caused by an event that was not reasonably foreseeable in connection with the 2003 CABG surgery. The Veteran's seizures were likely the result of anoxia itself related to the Veteran's intraoperative complication of aortic tear requiring prolonged surgery and cross-clamping of the aorta.  Tear of a major vessel is an unfortunate but recognized risk/complication of vascular surgery and in this case does not represent careless, negligence or fault on the part of medical providers performing surgery.  The Veteran was tapered off seizure medications in 2006 and no longer has seizures. 

IT IS LESS LIKELY THAN NOT that the Veteran's sternectomy was caused by an event that was not reasonably foreseeable in connection with the 2003 CABG surgery.  The Veteran developed a sternal abscess approximately one month after surgery. Infection is a recognized risk/complication of any surgery and osteomyelitis is a recognized risk/complication of sternotomy.  Its occurrence does not indicate carelessness, negligence, or fault on the part of medical providers performing surgery.  The consent form signed by the Veteran listed infection as a possible risk/complication.  

IT IS LESS LIKELY THAN NOT that the Veteran's left hip condition was caused by an event that was not reasonably foreseeable in connection with the 2003 CABG surgery.  The Veteran's hip condition was diagnosed as ileotibial band syndrome and bursitis - a common repetitive injury which manifested years after his surgery.  Attributing this condition to a negligence, careless, or fault on the part of medical providers performing bypass surgery cannot be done without resorting to conjecture. 

IT IS LESS LIKELY THAN NOT that the Veteran's impotence was caused by an event that was not reasonably foreseeable in connection with the 2003 CABG surgery.  The Veteran had multiple risk factors for erectile dysfunction including age greater than 50, hypertension, hyperlipidemia, and vascular disease. Attributing this condition to a negligence, careless, or fault on the part of medical providers performing bypass surgery cannot be done without resorting to conjecture. 

IT IS LESS LIKELY THAN NOT that the Veteran's right hand condition was caused by an event that was not reasonably foreseeable in connection with the 2003 CABG surgery.  The Veteran had a left hand condition related to a cerebrovascular accident/anoxic brain injury after surgery.  This examiner can find no right hand condition on record review.  

Was a sternectomy, numbness and tightness of the right hand, left hip disability, or impotence the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the CABG surgery?  [Answer:] The risk of infection related to his CABG surgery was disclosed in the consent he signed (2/20/03) prior to surgery.  His sternotomy was the performed to treat a post-operative infection in his sternum.  As stated, the Veteran's claimed right hand condition, left hip disability, and impotence are unrelated to his surgery in 2003. 

The August 2015 and June 2016 opinions are not contradicted by any other medical opinion, and the undersigned finds these opinions to be definitive as to the matter of whether the Veteran developed additional disabilities of a seizure disorder, residuals of a sternum removal, numbness of the right hand, a left hip disability, or impotence due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable as a result of the VA medical treatment provided in 2003.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

While these opinions do not explicitly discuss what a reasonable health care provider would have disclosed; the physician who provided the VA opinion and the health care providers who prepared the informed consent form believed that a torn aorta was a foreseeable consequence of the CABG surgery.  There is no basis for finding that the health care providers or the VA physician providing the opinion were unreasonable.

The Board has considered the arguments presented on behalf of the Veteran at the hearing before the undersigned by the retired attorney as to why he believes that the benefits pursuant to 38 U.S.C.A. § 1151 are warranted.  However, these arguments are less probative, than the opinions of the VA physician who evidenced the training and expertise to opine as to the proper standard of care and foreseeable consequences of the Veteran's surgery.   There is no indication that the retired attorney has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Rendering an opinion as to whether an individual sustained additional disability that was proximately caused by improper treatment, or lack of treatment, requires an understanding of a complex medical and physical process, which is beyond the known expertise of the retired attorney or the Veteran.  Therefore, as nether the Veteran nor his attorney are competent to render an opinion as to whether the Veteran developed additional disabilities of a seizure disorder, residuals of a sternum removal, numbness of the right hand, a left hip disability, or impotence that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or due to an event that was not reasonably foreseeable, any assertions in this regard have no probative value, and neither the Veteran nor the retired attorney who assisted him at his hearing can support the claims, nor counter the negative medical opinion, on the basis of lay assertions alone. 

In short, the preponderance of the evidence is against the claims on appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal, and the claims for compensation under 38 U.S.C.A. § 1151 for a seizure disorder, residuals of a sternum removal, numbness of the right hand, a left hip disability, and impotence must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a seizure disorder due to VA medical treatment provided in 2003 is denied.  

Compensation under 38 U.S.C.A. § 1151 for residuals of a sternectomy due to VA medical treatment provided in 2003 is denied. 

Compensation under 38 U.S.C.A. § 1151 for numbness and tightness of the right hand due to VA medical treatment provided in 2003 is denied. 

Compensation under 38 U.S.C.A. § 1151 for a left hip disorder due to VA medical treatment provided in 2003 is denied. 

Compensation under 38 U.S.C.A. § 1151 for impotence due to VA medical treatment provided in 2003 is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


